DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2016/0196917) in view of HAMANAKA et al (US 2016/0141103).
Regarding claim 1, LIM teaches a multilayer ceramic capacitor (Fig. 1, 100) comprising: a multilayer body (Fig. 1, 110); and two external electrodes (Fig. 1, 131/132); wherein the multilayer body includes: a multilayer main body (Fig. 4, 110) including an inner layer portion (Figs. 2 and 4, portions with overlapping electrodes) including a plurality of dielectric layers (Fig. 2, 111) and a plurality of internal electrode layers (Fig. 4, 121/122) alternately stacked, and two outer layer portions (Fig. 4, 111 above top 121 and below bottom 122) on opposite sides of the inner layer portion in a stacking direction (Fig. 1, T); two side gap portions (Fig. 2, sides outside of 121/122 overlap) on opposite sides of the multilayer main body in a width direction (Fig. 2, W) intersecting the stacking direction (Fig. 1); two main surfaces (Fig. 4, top and bottom of 110) on opposite sides in the stacking direction; two side surfaces (Fig. 2, left and right sides) on opposite sides in the width direction intersecting the stacking direction; and two end surfaces (Fig. 4, left and right sides) on opposite sides in a length direction (Fig. 1, L) intersecting the stacking direction and the width direction (Fig. 1); each of the two external electrodes is provided at one of the two end surfaces of the multilayer body (Fig. 4), and each includes a foundation electrode layer (Fig. 4, 131/132) including conductive metal and a glass component ([0040]) and in contact with the multilayer body (Fig. 4), 23and an end region of each of the plurality of internal electrode layers in contact with the foundation electrode layer is thicker than regions other than the end region of each of the plurality of internal electrode layers (Fig. 4, ends of 121/122 touching 131/132 are thicker).  
However, LIM fails to teach that the external electrode layers also include a conductive resin layer including thermosetting resin and a metal component and in contact with the foundation electrode layer.
HAMANAKA teaches that the external electrode layers (Fig. 2, 20a/20b) also include a conductive resin layer (Fig. 2, 24a/24b) including thermosetting resin ([0055]) and a metal component ([0043]) and in contact with the foundation electrode layer (Fig. 2, 22a/22b with glass and metal [0042]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAMANAKA to the invention of LIM, in order to have external electrode layers with good adhesive properties between the layers (HAMANAKA [0006-0007]).
Regarding claim 2, LIM, as modified by HAMANAKA, further teaches that an interface is between the multilayer main body and the side gap portion (Fig. 2, side ends of 121/122 in 110 is considered an interface between the two portions).  
Regarding claim 7, LIM, as modified by HAMANAKA, further teaches that the multilayer body has a dimension in the length direction of about 0.2 mm or more and about 10 mm or less (HAMANAKA [0068] 1mm in L), a dimension in the width direction of about 0.1 mm or more and about 10 mm or less (HAMANAKA [0068] 0.5 mm in W), and a dimension in the stacking direction of about 0.1 mm or more and about 5 mm or less (HAMANAKA [0068] 0.55 mm in T).  
Regarding claim 9, LIM, as modified by HAMANAKA, further teaches that each of the plurality of dielectric layers includes BaTiO3 as a main component ([0080]).  
Regarding claim 10, LIM, as modified by HAMANAKA, further teaches that each of the plurality of dielectric layers includes at least one of Mn compounds, Fe compounds, Cr compounds, Co 25compounds, and Ni compounds as a sub-component (HAMANAKA [0032]).  
Regarding claim 11, LIM, as modified by HAMANAKA, further teaches that each of the plurality of internal electrode layers includes at least one of Ni, Cu, Ag, Pd, Au, or Ag-Pd alloy ([0037]).  
Regarding claim 17, LIM, as modified by HAMANAKA, further teaches that each of the two external electrode includes a plated layer (HANAKA [0060]) on the conductive resin layer (Fig. 2, 28a/b on 24a/b).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2016/0196917) in view of HAMANAKA et al (US 2016/0141103) in further view of MASUNARI et al (US 2015/0340156).
Regarding claim 3, LIM, as modified by HAMANAKA, fail to teach the claim limitations. 
MASUNARI teaches that magnesium ([0043]) is segregated to a portion of the side gap portion (Fig. 3, 32/34) in contact with the internal electrode layer (Fig. 4, 22).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claims 4, 8, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2016/0196917) in view of HAMANAKA et al (US 2016/0141103) in further view of LEE et al (US 2020/0402717).
Regarding claim 4, LIM, as modified by HAMANAKA, fail to teach the claim limitations. 
LEE teaches that the side gap portion (Fig. 4, 112) includes: an inner side gap layer (Fig. 4, 112b) in contact with the multilayer main body (Fig. 4, 110); and an outer side gap layer (Fig. 4, 112a) in contact with the inner side gap layer (Fig. 4).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, LIM, as modified by HAMANAKA, fail to teach the claim limitations. 
LEE teaches that each of the plurality of dielectric layers has a thickness of about 0.5 µm or less ([0102]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 12, LIM, as modified by HAMANAKA, fail to teach the claim limitations. 
LEE teaches that each of the two side gap portions (Fig. 5, 112) includes a dielectric material including grains ([0106]); and a particle size of the grains of the dielectric material decreases from an inner portion towards an outer portion of the two side gap portions (Fig. 5, sizes are smaller from right to left).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13, LIM, as modified by HAMANAKA and LEE, further teaches that the particle size of the grains is about 400 nm or more and about 450 nm or less (LEE 90-410 nm [0087]) at an outermost side of the outer portion, and about 600 nm or more at an innermost side of the inner portion (LEE 170-700 nm [0087]).  
Regarding claim 14, LIM, as modified by HAMANAKA and LEE, further teaches that the particle size of the grains at an innermost side of the inner portion is about 1.5 times or more than the particle size of the grains at the outermost side of the outer portion (TABLE 1, multiple examples such as 1, inner side is 500 vs inner side 194 which would have a 2.6 x larger difference).  
Regarding claim 15, LIM, as modified by HAMANAKA, fail to teach the claim limitations. 
LEE teaches that a thickness of each of the two outer layer portions is about 20 µm or more and about 60 µm or less (at 20 µm [0060]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, LIM, as modified by HAMANAKA, fail to teach the claim limitations. 
LEE teaches that a thickness of each of the two outer layer portions is about 20 µm or more and about 40 µm or less (at 20 µm [0060]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2016/0196917) in view of HAMANAKA et al (US 2016/0141103) in further view of TSUKIDA et al (US 2016/0247632).
Regarding claim 5, LIM, as modified by HAMANAKA, fail to teach the claim limitations. 
TSUKIDA teaches that, in a cross section of the width direction and the stacking direction passing through a center or approximate center of the multilayer body (as seen in Fig. 17), a line connecting ends at the 24side surface of two adjacent internal electrode layers among the plurality of internal electrode layers in the stacking direction is convex toward outside (Fig. 17, outer edges of electrodes 140form a convex line towards outside).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TSUKIDA to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 6, LIM, as modified by HAMANAKA, fail to teach the claim limitations. 
TSUKIDA teaches that the multilayer body includes rounded corners and ridges (Fig. 2-3, rounded corners of 100).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TSUKIDA to the invention of LIM, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
Ito et al (US 2010/0008017) teaches relevant art in Fig. 2.
YASUDA (US 2018/0061577) teaches relevant art in Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848